Detailed Action

Acknowledgements 


1.   	This communication is in response to the original Application No. 16/803,814        filed on 2/27/2020.
2. 	Claims 1-20 are currently pending and have been fully examined.
 
3.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].
.
Election/Restriction

4.	Restriction to one of the following inventions is required under 35 U.S.C. §121: 

I.	Claims 1-9 and 18-20 are drawn to verifying marks (e.g. fingerprints), classified in Class G06F21/16; 

	II.	Claims 10-17 are drawn to rules for conflict resolution, classified in Class 
                     G06Q20/405;

5.	The inventions are distinct, each from the other, because of the following 

reasons:

6.	Inventions I through II are related as subcombinations disclosed as usable together in a single combination.   The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as verifying marks, subcombination II has a separate utility such rules for conflit resolutions.  See MPEP §806.05(d). 
7.	The examiner has required restriction between subcombinations usable together.  Where Applicants elects a subcombination and claims thereto as subsequently found 
8.	Because the inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper. 
9.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their   
     different classification;

	(b) the invention have acquired a separate status in the art due to their   
                recognized divergent subject matter; 

	(c) the invention require a different field of search (for example, searching     
                different classes/subclasses or electronic resources, or employing different  
                search queries); 

	(d) the prior art applicable to one invention would not likely be applicable to   
                another invention; 

	(e) the invention are likely to raise different non-prior art issues under 35 U.S.C.  
                §101 and/or 35 U.S.C. §112, 1st paragraph. 

10.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 C.F.R. §1.143) and (ii) Identification of the claims encompassing the elected invention. 

12.	If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
13.	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In their instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103(a) of the other invention.
14.	A telephone call was not made. 
Conclusion

15.	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.




examiner’s supervisor, Mr. Calvin Hewitt may be reached at (571) 272-6709.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the 

private  PAIR system, please contact the Electronic Business Center (EBC) at 1-

(866) 217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        3/14/2022